DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2017-41366A.
Regarding claim 1,  JP2017-41366A discloses a lighting device for a vehicle (figures 1-11) comprising: a lighting device body (2, 5, 7, 8, 9, 10, 3, 13a and 13b) that has a light source part (5, 7, 8, 9 and 10) and a housing body (2, 3, 13a, 13b) that supports the light source part (figure 1); and a ventilation part 13 adjacent to the lighting device body and through which outside wind passes (para. numbers 27-34), wherein the light source part has a light source element part 7 that emits light and a heat release member (11, 12) that releases heat that is generated in the light source element part (para. number 31), the light source element part 7 is inside of the housing body 2, and the heat release member is exposed inside of the ventilation part (figure 1 and para. numbers 27-34).


Regarding claim 3, the lighting device for a vehicle according to claim 2, wherein a volume of the heat release member (11, 12) is greater than a volume of the element mounting substrate (see figure 1, the volume in greater in the x direction).
Regarding claim 4, the lighting device for a vehicle according to claim 2 ,wherein the housing body (2, 3, 13a, 13b) has a support member 2 that supports the light source part and a housing member 6, the heat release member (11, 12) is fixed on the support member 2 (fig. 1), and the element mounting substrate 10 is fixed on the heat release member (11, 12, see fig 1 and para. numbers 27-34).
Regarding claim 5, the lighting device for a vehicle according to claim 1, wherein the heat release member (11, 12) has a base material part 11 and a protrusion part 12, and the protrusion part 12 is one of a needle point holder type where a plurality of columnar bodies are arrayed and a parallel wall type where a plurality of wall members are arrayed (see figures 2, 5, 7 and 8).
Regarding claim 6, the lighting device for a vehicle according to claim 5, wherein the protrusion part 12 is the parallel wall type (figures 1, 2, 5, 7 and 9), and the plurality of wall members on the ventilation part 13 to be along a direction where wind flows (para. #’s 27-34).
Regarding claim 8, a vehicle 20 comprising: the lighting device for a vehicle according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017-041366A in view of U.S. Publication 2019/0283658, hereafter referred to as ‘Furui ‘658’. NOTE: the recitation of claim 7 is not supported by applicant’s foreign patent application filed on 12/06/18 but it is supported by the applicant’s PCT filed on 12/04/19, thus the prior art reference of Furui ‘658 precedes the effective filing date of applicant’s claimed invention).  JP2017-041366A discloses the claimed invention except for the teaching that the vehicle lamp comprisies a LIDAR (Light Detection and Ranging) sensor 30 that is on a heat release member 31 (para. # 30) adjacent to the lighting device body.
Furui ‘658 teaches a vehicle lamp comprising a LIDAR (Light Detection and Ranging) sensor 30 that is on a heat release member 31 (para. # 30) Jadjacent to the lighting device body.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s invention to modify the vehicle light of JP2017-041366A to include a LIDAR sensor on the heat release member adjacent to the lighting device body as taught by Furui ‘658 in order to efficiently detect and calculate information to the driver of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875